                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )             CRIMINAL ACTION NO.
VS.                                          )
                                             )             3:03-CR-159(02)-G
DAVID HILL,                                  )
                                             )
             Defendant.                      )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      To the extent that defendant David Hill’s pro se motion for 2 level reduction

(Amendment 782) (docket entry 148) (the “motion”) requests reconsideration of the

court’s denial of his motion for sentence reduction under 18 U.S.C. § 3582(c)(2),

reconsideration is DENIED. And, to the extent that Hill raises a post-conviction

challenge to the initial calculation of his guideline sentence, that challenge is made

through an unauthorized successive motion under 28 U.S.C. § 2255. Construing the

motion as such, it is TRANSFERRED to the United States Court of Appeals for the
Fifth Circuit for appropriate action.

      The court further DIRECTS the clerk of the court to open for statistical

purposes a new Section 2255 case (nature of suit 510 directly assigned, per Special

Order 3-250, to Senior United States District Judge A. Joe Fish and United States

Magistrate Judge David L. Horan) and close the same on the basis of this order.

      SO ORDERED.

May 21, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -2-
